Title: To Thomas Jefferson from Joseph Yznardi, Sr., 28 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exmo. Señor
George town 28 Marzo 801

Muy Señor mio, y de mi Respecto
Suplico á V.E dispense la Livertad qe me tomo en dirigirle la Inclusa para el Cavallero Secretario de estado Interino para qe tenga la vondad de leerla, y Mandarsela, esperando qe sus Efectos favoreserán mi Justa Solisitud pues al Contrario se me Causarian Incomodidades paresiendo desairada la Confiansa qe de Nuebo pone á mi Cargo, y por la qe repito los Sentimientos de mi Mayor gratitud como provar la Ratificasion del desenpeño de mi dever en el Consulado restituido á mi Hijo
Esperaré oportunamente las disposiciones de dicho Secretario respecto a los Asuntos de presas como Regulaciones en el Manejo futuro del Oficio Consular segun V.E tubo la vondad de Ofreserme, y he pedido con frequencia a los Antsesores con el deseo de Condusirme con asierto, y con lo que Respondo a su apreciable de 26 del que acava, y tengo el Honor de Repetir a V.E mi obligasion en ser
Exmo. Señor Su mas atento y Obte. Servidor

Josef Yznardy




editors’ translation

Most Excellent Sir
Georgetown 28 Mch. 1801

My most illustrious sir, and with all my respect
I beg Your Excellency to forgive me for taking the liberty to forward to you the enclosed letter intended for the acting gentleman secretary of state so that you may be kind enough to read it, and send it to him, in hopes that its content will be favorable to my just request; since otherwise they will cause me inconvenience though it may seem disrespectful of the trust that you have once more placed in my care, and for which I reiterate the sentiments of my greatest gratitude as proof of your endorsement of my performance as consul in my son’s place.
I will patiently wait for the decisions of the aforementioned secretary regarding the issue of the prizes, as well as the policies for the future management of the consular office as Your Excellency had the generosity of offering me, and that I have frequently requested from your predecessors with hopes that I carry it out properly; and with this I respond to your esteemed letter on the 26th of this month, and have the honor to repeat to Your Excellency my duty to be,
Most excellent sir your most attentive and obedient servant

Josef Yznardy


